Citation Nr: 0216498	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel





INTRODUCTION

The appellant served on active duty from March 1940 to 
October 1945.  He also served as an Officer with the U.S. 
Public Health Service from July 1 to July 3, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  Bilateral hearing loss and tinnitus are of service 
origin.


CONCLUSIONS OF LAW

1.  The appellant's bilateral sensorineural hearing loss was 
incurred during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  The appellant's tinnitus was incurred during service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 

In this regard, the Board finds that the discussions 
contained in the rating decision, Statement of the Case 
(SOC), and Supplemental Statement of the Case (SSOC) provided 
the appellant with sufficient information regarding the 
applicable law and regulations and the evidence necessary to 
substantiate his claim.  Furthermore, the appellant was 
specifically advised, by letter dated in July 2002, of the 
revised notice and duty to assist requirements of the VCAA.  
Thus, the Board concludes that the VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the appellant's claim.  In 
connection with this matter, the service medical records, 
private medical records, and a VA medical examination report 
have been obtained.  He has been informed that the VA would 
make an attempt to obtain any evidence identified by the 
appellant.  The appellant was afforded a personal hearing in 
this matter in April 2000.  Thereafter, the Board initiated 
further development in this matter in March 2002.  The record 
shows the appellant has also submitted additional written 
argument for consideration in this matter.  The Board notes 
that the appellant has not identified any other potential 
sources of information pertinent to his claim for 
consideration in this matter.  Therefore, the Board concludes 
that VA has complied with the requirements under the VCAA. 

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.§ 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service entrance examinationwas negative for any complaints, 
or diagnosis of hearing impairment.  The medical examination 
report reflects that the appellant's hearing was examined by 
whispered voice, and evaluated as normal bilaterally.  
Service medical records are negative for any references to 
complaints, treatment, or diagnosis of hearing impairment 
during service.  Examination on separation, conducted in 
August 1945, was negative for any clinical findings or 
diagnosis relative to the ears or hearing acuity.  An 
audiogram was not conducted

Service records indicate that the appellant's military 
occupational specialty was motor transport officer in the 
infantry.

The record shows that the appellant had an abbreviated second 
period of service of only a few days in duration in July 
1952.  The record is negative for any references to hearing 
impairment during this period.

Private medical records document treatment dated 1985 and 
1997, indicate the presence of hearing impairment. 

During an April 2000 hearing at the RO, the appellant 
indicated his belief that his bilateral hearing loss and 
tinnitus are the result of exposure to acoustic trauma during 
service. 

The appellant underwent VA examination in September 2002.  At 
that time, he reported a detailed history of noise exposure 
to machine gun fire while in service.  He also indicated he 
was exposed to loud aircraft noises.  Physical examination 
showed no evidence of ear disease or other abnormality. 

Audiometric evaluation recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
65
70
LEFT
85
95
65
75
70

The average pure tone threshold for the right ear was 
reported as 65 decibels, and 76 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 50 percent in the left ear.   
The results of this study were noted to reveal moderately 
severe sensorineural hearing loss in the right ear, and 
moderately severe to profound sensorineural hearing loss in 
the left ear.

The diagnostic impression was bilateral sensorineural hearing 
loss and tinnitus.
In the assessment, the examiner opined that based upon a 
review of the clinical findings, referral of complaints of 
hearing loss and episodes of tinnitus, and reported history 
of noise exposure in service, it is as likely as not that the 
appellant's hearing problem is related to his military 
service.

To summarize, while in service, the appellant was exposed to 
acoustic trauma.  On VA examination in September 2002, 
hearing loss pursuant to 38 C.F.R. § 3.385 was confirmed.  
The VA examiner, after reviewing the records, opined that the 
appellant's hearing problems were related to service.  The 
Board interprets hearing problems as including both hearing 
loss and tinnitus.  The Board concurs with this opinion.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

